Citation Nr: 1206707	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis secondary to service-connected psoriasis.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a vision disability, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2007 and March 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues listed on appeal.

The Veteran was scheduled to appear at a hearing to be held at his RO in June 2011 and received notice of the hearing in May 2011.  However, the Veteran failed to appear for the hearing and has not provided the Board with a statement to demonstrate good cause for the hearing to be rescheduled.  Thus, the Board finds that the hearing need not be rescheduled and it is proper to adjudicate the Veteran's claims.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  When resolving the benefit of the doubt in favor of the Veteran, his arthritis of the joints, diagnosed as both psoriatic arthritis and osteoarthritis, was caused at least in part by his service-connected psoriasis.

2.  The Veteran's erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor was it caused or aggravated by any service-connected disability.

3.  The Veteran's visual impairment is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor was it caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  Psoriatic arthritis was caused by the Veteran's service-connected psoriasis.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011), See Mittleider v. West, 11 Vet. App. 181 (1998). 

2.  Erectile dysfunction was not incurred in or aggravated by the Veteran's active duty military service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  A vision disability was not incurred in or aggravated by the Veteran's active duty military service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to grant service connection for psoriatic arthritis herein constitutes a complete grant of the benefit sought on appeal for that issue, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2007 letter, sent prior to the initial March 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Veteran of the principals of establishing entitlement to service connection on a secondary basis.  Additionally, the August 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded VA examinations in March 2009 and in February 2010 in order to adjudicate his service connection claims.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's erectile dysfunction and vision disability were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that his currently diagnosed psoriatic arthritis was caused by his longstanding service-connected psoriasis.  He contends that his erectile dysfunction and visual impairment were caused or aggravated by his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the contended visual impairment and erectile dysfunction are not included in the list of presumptive diseases.

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents such as Agent Orange.  In the case of such a veteran, service connection for listed diseases will be rebuttably presumed if they are manifest to a compensable degree within specified periods. However, hypertension is not a listed disease.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  The presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2011). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) .  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Psoriatic Arthritis 

In March 1980, the Veteran was awarded service connection for psoriasis.  At that time, he was suffering from psoriatic eruptions on the hand, arms, back, thighs, and chest.  X-rays of the left and right hands showed no evidence of bony or joint abnormality.  VA treatment records dated from 1980 to 1985 show continuing treatment for psoriasis covering the arms, legs, chest, and trunk.  
VA treatment records beginning in October 2005 reflect ongoing treatment for psoriasis, as well as a diagnosis of psoriatic arthritis.  In June 2006, the Veteran's VA rheumatologist submitted a statement confirming that the Veteran carried a diagnosis of psoriatic arthritis.  In August 2006, his diagnosis was psoriatic arthritis with evidence of active disease, despite that laboratory testing for inflammation was normal.  He continued to take medication for rheumatoid arthritis.  

On November 2006 VA examination, the Veteran reported that he wasn't clear as to the exact onset of the aching and stiffness he felt in his knees and hips.  The symptoms were markedly affected by changes in the weather.  He felt as though his hands were swollen at times.  He had also developed stiffness in his ankles over the previous 4 years.  He was currently taking medication to relieve pain due to various types of arthritis.  He had trouble standing or walking for more than 10 minutes at a time.  X-ray examination of the hands, knees, spine, hips, and ankles resulted in a finding of no evidence of inflammatory arthropathy.  Rather, there was evidence of osteoarthritis in the knees and hands.  After physically examining the Veteran, the examiner diagnosed the Veteran with arthritis of the hands, knees, hips, and lumbar spine.  The examiner determined that it was less likely than not that the Veteran's current arthritis was due to his psoriasis because the radiographic appearance of the joints indicated the presence of osteoarthritis rather than any inflammatory arthritis.  Significantly, a classic hand X-ray showed no evidence of psoriatic arthritis.

VA treatment records reflect that from 2008 to 2011, the Veteran continued to receive treatment for psoriatic arthritis.  In April 2009, the diagnosis was psoriatic arthropathy and the medication prescribed was to specifically treat that condition.  The same was true in April 2010, at which time the Veteran's psoriatic arthritis was determined to be symptomatic, with arthralgia.  In January 2011, his psoriatic arthritis was considered to be improved with Humira.  He was suffering from nonspecific polyarthralgia, especially in the neck.  X-ray films had shown degenerative changes.  It was thought that he most likely had degenerative changes in his other joints as well, which accounted for his achy symptoms.  An addendum to the note stated that the Veteran suffered from presumptive psoriatic arthritis based upon a good response to biologics and a questionable history of joint and finger swelling.  Most of his discomfort was stated to be attributable to osteoarthritis.

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board finds that despite the November 2006 VA examiner's opinion that the Veteran's arthritis was not due to his psoriasis due to findings on X-ray examination, the overwhelming evidence located in the Veteran's VA rheumatology treatment records, dated both prior to and after the 2006 VA examination, support the Veteran's claim that he indeed suffers from psoriatic arthritis due to his longstanding service-connected psoriasis.  In so concluding, the Board finds it to be significant that the Veteran's treating physicians continue to diagnose and treat his arthritis symptoms as rheumatoid and/or psoriatic in nature.  In January 2011, the Veteran's VA physician explained that the diagnosis of psoriatic arthritis was presumed due to the Veteran's response to treatment, but that the Veteran also suffered from osteoarthritis.  Thus, it appears that his osteoarthritis and his psoriatic arthritis were both existent and intertwined in nature.  Moreover, it appears that his treating physicians diagnosed and treated his symptoms mainly as psoriatic in nature despite X-ray evidence pointing to osteoarthritic pathology.  The Board accordingly finds that the running diagnosis of psoriatic arthritis in the treatment records demonstrates a current diagnosis of that disability and that his arthritis has therefore been medically linked by competent medical professionals to longstanding psoriasis.  Accordingly, because the Board finds the June 2006 and January 2011 statements made by the Veteran's VA treating physicians to be highly probative and persuasive in demonstrating that there is indeed a link between his arthritis and psoriasis, service connection for psoriatic arthritis is warranted.   The Board notes that the symptomatology of the Veteran's osteoarthritis and his psoriatic arthritis are intertwined and that his VA physicians have not stated how much of his arthritis is psoriatic in nature, and how much is degenerative in nature.  Accordingly, the Board will treat the Veteran's arthritis as psoriatic in nature in finding that it was caused or aggravated by his service-connected psoriasis, based upon the medical evidence in this case.  See Mittleider v. West, 11 Vet. App. 181 (1998) (the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so).

In reaching the decision that service connection for psoriatic arthritis is warranted on a secondary basis, the Board has applied the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Erectile Dysfunction

Service treatment records, including on March 1970 separation examination, are negative for any indication of erectile dysfunction.  

On November 2006 VA diabetic examination, erectile dysfunction was not reported or diagnosed as related to diabetes.

Post-service treatment records reflect an ongoing diagnosis of erectile dysfunction of organic origin, beginning in at least April 2008.  In December 2008 and in April 2009, the diagnosis remained the same, with a separate diagnosis of "diabetes mellitus without complications."  

On March 2009 VA examination, the Veteran reported that his erectile dysfunction had begun in around 2003 or 2004.  The VA examiner noted that at the time, he had been taking antihypertensive medications that had the possible outcome of erectile dysfunction.  His diabetes mellitus was first diagnosed in 2006.  He treated his erectile dysfunction with medication.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was related to his diabetes mellitus.  In so concluding, the examiner explained that per the Veteran's report, his erectile dysfunction had begun prior to his diabetes mellitus and at the time, he was taking a medication that commonly caused erectile dysfunction.  

On February 2010 VA examination, the Veteran reported that his erectile dysfunction was diagnosed in 2007 or 2008.  He currently took medication for the condition and it was stable.  After physically examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's erectile dysfunction was less likely than not caused or aggravated by his diabetes mellitus.  In so concluding, the examiner explained that the Veteran's diabetes had not been present long enough to have caused his erectile dysfunction and, as per the Veteran's reported date of onset of the condition on previous examination, appeared to have pre-dated the diagnosis of diabetes mellitus.  The examiner also found that the Veteran's diabetes mellitus had not worsened the Veteran's erectile dysfunction for the rationale described above.

VA treatment records dated until February 2011 continue to demonstrate a diagnosis of erectile dysfunction of organic origin and a diagnosis of diabetes mellitus without complications.

First, the Board notes that erectile dysfunction is not a disease that has been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (201q).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630  (May 20, 2003).  Thus, service connection for erectile dysfunction cannot be warranted on that basis.   

Next, the Board finds that service connection for erectile dysfunction is not warranted on a direct basis.  In this case, there is no indication of erectile dysfunction or penile abnormality in service or for many years following service.  The first indication of a diagnosis of erectile dysfunction is in 2003, approximately 33 years following separation from service, demonstrating an absence of continuity of symptomatology since service.  In view of the lengthy period without treatment, there is no evidence of a continuity of treatment, one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, a medical link has not been made relating the Veteran's erectile dysfunction to his service.  Absent a showing or chronicity in service, continuity of treatment following service, or a medical nexus relating the erectile dysfunction to service, service connection is not warranted on a direct basis.  Additionally, the Veteran has not contended that his erectile dysfunction began in service.

With regard to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus, the Board finds that the evidence weighs against such a finding.  To that extent, the Board places great probative weight on the March 2009 and February 2010 VA examinations which found no relationship between the Veteran's erectile dysfunction and his diabetes mellitus.  Both the VA examiners determined that because the erectile dysfunction was diagnosed prior to his diabetes, his diabetes could not have caused his erectile dysfunction.  Furthermore, the February 2010 VA examiner determined that because the Veteran had only been diagnosed with diabetes for a short number of years, that disease would not yet have impacted his erectile dysfunction, and that medical principal, along with physical examination of the Veteran and a review of the claims file, made it less likely than not that the Veteran's diabetes had caused or aggravated his erectile dysfunction.  Moreover, the Board finds that the VA treatment records comport with the VA examiners' findings in that the Veteran's erectile dysfunction was repeatedly found to be organic in nature and not considered to be related to his diabetes mellitus, which was listed to have no complications.  Thus, because the two VA examinations of record offer clear conclusions with supporting data, as well as reasoned medical explanation connecting the two, the Board places great probative value on those opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Accordingly, the Board finds that service connection for erectile dysfunction is not warranted.


Vision Disability

Service treatment records, including on March 1970 separation examination, are negative for any indication of a vision disability or visual impairment.  
Post-service VA treatment records dated from 1978 to 1985 are negative for an indication of a vision disability.  On February 1980 VA examination, examination of the eyes was normal.  VA treatment records beginning in 2005 are also negative for indication of a vision disability other than presbyopia and senile cataracts.  On November 2006 VA examination, there were no reported visual symptoms related to diabetes.  Eye examination resulted in a diagnosis of presbyopia.  In April 2008, the Veteran reported having blurred vision, however, no diagnosis was provided at that time.  Diabetic checkups dated in 2008 and 2009 resulted in a diagnosis of diabetes without complications, with no indication of a visual impairment related to the diabetes.  

On March 2009 VA examination, the Veteran reported noticing some decrease in his vision for four to five years.  His eyes felt scratchy.  A review of his records showed the presence of posterior subscapular cataracts beginning in 2007.  He had been wearing reading glasses since the age of 40.  Physical examination demonstrated a refractive error and presbyopia, senile-type cataracts, and dry eye syndrome.  There was no indication of an eye disability secondary to diabetes mellitus.  The examiner concluded that his cataracts, being senile in origin, would also not be related to his service.  

On February 2010 VA examination, the Veteran denied having been diagnosed with diabetic retinopathy.  Eye examination did not show any diabetes-related visual impairment.

An April 2010 VA eye examination reflected a finding of a refractive error with presbyopia, bilaterally.  The other diagnosis was diabetes mellitus without retinopathy, bilaterally.  There Veteran was reassured about cataracts.  

First, the Board notes that refractive error of the eyes is not a disability for VA purposes.  Accordingly, that disorder cannot be service-connected, absent evidence of aggravation by superimposed disease or injury, which is not shown in this case.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

Refractory errors of the eye include such eye disorders as myopia, presbyopia, and astigmatism.  The Veteran's presbyopia in this case therefore, cannot be service-connected absent evidence of aggravation.  The record, however, is negative for evidence of refractive error in service, and therefore is negative for evidence of aggravation by a superimposed disease or injury in service.  There is similarly no post-service evidence that the Veteran's refractive error was aggravated by disease or injury related to service, including diabetes mellitus.  Therefore, the Veteran's presbyopia may not be service connected. 

Next, the Board notes that senile cataracts is not a disease that has been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (201q).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630  (May 20, 2003).  Thus, presumptive service connection for a vision disability cannot be warranted on that basis.   

The Board also finds that service connection for a vision disability is not warranted on a direct basis.  In this case, there is no indication of a vision disability, or cataracts, in service or for many years following service.  Moreover, a medical link has not been made relating any vision disability to service.  Absent a showing or chronicity in service,  continuity of treatment following service, or a medical nexus relating  any vision disability to service, service connection is not warranted on a direct basis.  Additionally, the Veteran has not contended that a vision disability began in service.

With regard to whether the Veteran's vision disability was caused or aggravated by his service-connected diabetes mellitus, the Board finds that the evidence weighs against such a finding.  To that extent, the Board places great probative weight on the November 2006, March 2009, and February 2010 diabetic VA examinations that showed no indication of a diabetes-related vision disability, to include retinopathy.  Significantly, the VA examinations appear thorough and comprehensive, offering clear conclusions with supporting data.  Thus, the Board places great probative value on those opinions and conclusions that the Veteran does not in fact suffer from a diabetes-related vision disability, and that his senile cataracts were unrelated to the diabetic-process.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Moreover, the VA treatment records comport with the findings on VA examination, also demonstrating the absence of a diabetes-related vision disability.  Accordingly, the Board finds that service connection for a vision disability is not warranted.

III.  Conclusion

The Board notes that the Veteran has contended on his own behalf that his vision disability and erectile dysfunction are related to his military service, to herbicide exposure, or to his service-connected diabetes mellitus. While he is competent to testify as to his penile, visual, and diabetic symptomatology, as well as his symptoms and experiences in service, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between vision disability and erectile dysfunction and exposure to herbicides, or between vision disability and erectile dysfunction and diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between any vision disability and erectile dysfunction and exposure to herbicides as well as between any vision disability and erectile dysfunction and diabetes mellitus to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his vision disability and erectile dysfunction and service, or his service-connected diabetes mellitus, to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, the Board finds that the probative value of the VA opinions of record outweigh the probative value of the Veteran's statements.  Consequently, as there is no competent and probative evidence linking the Veteran's vision disability and erectile dysfunction to his military service or to his service-connected diabetes mellitus, service connection for such conditions is not warranted. 

As the preponderance of the evidence is against the Veteran's claims for service connection for a vision disability and for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, the benefit-of-the-doubt rule is not for application and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for psoriatic arthritis is granted.

Service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for a vision disability, to include as secondary to service-connected diabetes mellitus,  is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for bilateral hearing loss and tinnitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran contends that his hearing loss and tinnitus are the result of acoustic trauma sustained in service.  Specifically, he contends that while in combat in Vietnam, he was exposed to loud artillery fire explosions without hearing protection.

Service treatment records are negative for any complaints of hearing loss or tinnitus.  On March 1970 separation examination, the results of any hearing test that might have been completed were not documented.  

Service personnel records reflect that the Veteran participated in a number of combat operations while stationed in Vietnam during the Vietnam war in April and September 1968.  His military occupational specialty during that period was that of a fire team leader.  The Veteran's service separation papers reflect that he was awarded the Combat Action Ribbon, demonstrating his participation in combat.  Thus, in this case, the circumstances of the Veteran's service and his combat service are consistent with noise exposure, and noise exposure in service is conceded.  38 U.S.C.A. § 1154(b). 

On March 2009 VA examination, the Veteran reported post-service occupational noise exposure in the way of working for the railroad for 34 years, with the use of noise protection.  Audiometric testing completed on examination resulted in a diagnosis of hearing loss; however, for VA purposes, the results demonstrate hearing loss in the right ear only.  38 C.F.R. § 3.385 (2011).  After reviewing the claims file, the examiner stated that absent any hearing test results on separation from service, and in light of the Veteran's in-service noise exposure and post-service noise exposure, she could not provide an opinion as to the etiology of his hearing loss without resort to mere speculation.  She concluded that the Veteran's tinnitus was less likely than not related to his service because his tinnitus began after service.

The Board finds that the VA examiner's opinion as to the etiology of the Veteran's hearing loss is inadequate for adjudication purposes because the examiner neglected to provide a definitive medical opinion and, in stating that a definitive medical opinion could not be made, neglected to explain why an opinion could not be made with any medical certainty.  In light of the Veteran's participation in combat, and because it is no fault of the Veteran that his hearing was not tested on separation examination, a new VA examination and opinion is necessary prior to a fair adjudication of the claims.  Furthermore, with regard to the Veteran's claim for service connection for tinnitus, the Board finds that that claim is intertwined with the claim for service connection for hearing loss, as the outcome of the claim for service connection for hearing loss could have bearing on the claim for service connection for tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for service connection for bilateral hearing loss and tinnitus.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records dated since February 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine whether the Veteran's  bilateral hearing loss and tinnitus are at least as likely as not (50 percent probability or greater) related to his military service, to include his noise exposure in combat during the Vietnam War.  The examiner should also opine as to whether the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) caused or aggravated by his bilateral hearing loss.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of tinnitus, and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for bilateral hearing loss and tinnitus should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


